Citation Nr: 0728839	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, to include arthritis of the joint.

2.  Entitlement to service connection for a bilateral foot 
condition, secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had service in the U.S. Coast Guard from July 
1964 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee, and denied service connection for a bilateral foot 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case for additional development in 
July 2006.  The Board noted in the previous remand that, 
after the RO's denial of service connection for a bilateral 
foot condition claimed as secondary to his service-connected 
right knee disability in June 2004, the veteran filed what 
the Board construed as a valid notice of disagreement with 
this rating decision on his VA-Form 9 dated in February 2005.  
The issue was remanded so that a statement of the case (SOC) 
could be provided pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  As the requested development has not been 
accomplished, this matter is remanded again.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Regarding the increased rating claim for a right knee 
disability, the veteran submitted additional evidence 
pertinent to this claim in August 2007 that has not been 
considered by the RO, nor has the veteran waived RO 
consideration.  The Board, therefore, cannot review this new 
evidence in the first instance.  38 C.F.R. § 20.1304 (c).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the veteran and his 
representative addressing its denial of 
service connection for a bilateral foot 
condition claimed as secondary to his 
service-connected right knee disability.  
The SOC should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. See 38 C.F.R. § 20.302(b).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

2.  Review the new evidence submitted by 
the veteran in August 2007 pertaining to 
his increased rating claim for a right 
knee disability.  Thereafter, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_______________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



